DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 remain in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, the removing step is unclear as to whether or not the substrate is etched during removing step or if the removing step “exposes” the substrate as depicted in Fig. 2.  Furthermore, the Examiner questions how the catalyst becomes “inactive” on the blocking material?  Clarification is requested.
Regarding claim 8, the term “a base resin” is confusing as the claim recites a resin previously and not sure if these resins are the same or if this is another resin?  The 
Claims 2-7,9-17 and 19 are rejected as being based upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (3,775,121) in combination with Chakravorty (5,112,448).
Sharp (3,775,121) teaches a method of selectively depositing a metal on a surface of a substrate.  Sharp (3,775,121) teaches a substrate is selected and a catalytic specie is deposited on the surface thereof.  The catalyst species deposited is then poisoned by a suitable poison whereby the catalyst is rendered non-catalytic (abstract).  Metal plating is 
Sharp (3,775,121) fails to teach removing the catalyst layer and adjacent the substrate (step 2).
Chakravorty (5,112,448) teaches a similar process whereby on a substrate a polyimide insulation layer (20) is applied and then a via is formed there between whereby coating is applied to form an interconnect structure.  The removing the layer (20) is performed by lithography and catalyst layers (24/26) are applied on both the layer (20) and substrate (22).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Sharp (3,775,121) process to form the substrate having a patterned layer thereof as evidenced by Chakravorty (5,112,448) with the expectation of achieving similar success.
Regarding claims 1 and 18, Sharp (3,775,121) teaches deactivating the catalyst in areas not desired to be plated and in combination with Chakravorty (5,112,448) would teach areas (20) not desired to be plated and areas there between to be plated.  
Regarding claim 2, the via between material (20) is formed prior to applying catalyst thereto Chakravorty (5,112,448).
Regarding claim 3-6, the poisoning layer is selected from selenium, dithiocarbanate and includes a solvent Sharp (3,775,121) (col. 5, lines 4-35) and a resin is used as the blocker Chakravorty (5,112,448).  It would have been within the skill of one 
Regarding claims 7-9, the resin used as a blocker for catalyst is polyimide Chakravorty (5,112,448) and a solvent is included Sharp (3,775,121)(col. 5, line 39 – col. 6, line 65).
Regarding claim 10, Sharp (3,775,121) teaches a polyimide substrate.
Regarding claim 11-13, Chakravorty (5,112,448) teaches lithographic patterning using a UV light and also teaches etching can be done by ion-milling even though it is for a different purpose it teaches the use thereof for removing material and would be suggested to provide similar success as to the UV light (col. 3, line 20 – col. 4, line 42).
Regarding claims 14 and 15, the catalyst can include palladium, platinum, nickel, gold, silver, etc. (Sharp (3,775,121) - col. 2, lines 34-56). 
Regarding claims 16,17 and 19, removal of the coating is performed in a pattern for printed circuits (Sharp (3,775,121) - col. 1, lines 60-63).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,699,914 in view of Andricacos et al. (6,911,229). The difference between the instant application and the US Pat No 9,699,914 is in the instant application the blocking layer is applied and treated to form a pattern instead of being formed on the substrate selectively in a pattern, however, these techniques are interchangeable and both produce a “patterned layer” and would be expected to produce similar success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715